Title: From James Madison to Francis Baring & Co., 12 February 1805
From: Madison, James
To: Francis Baring & Co.


Gentlemen.
Department of State Feby 12th. 1805.
Mr. Erving the Agent of the United States for claims on account of captured property, having been appointed Secretary of Legation at Madrid, has been instructed to place the remaining business of his Agency under the 7th. Article of the British Treaty in such a train that it may without inconvenience be completed by you. For this purpose he is to settle all the Proctors bills, ascertain the deductions due to the Public for their expenditures & to furnish such explanations as will enable you to pay to the claimants the balances which may be due to them on the third instalment, in instances in which he holds the awards as Public Agent. This instalment is not due from the British Government, until the 15th. of July next, and an advertisement has been published in the Gazettes of the United States, notifying the claimants that the drafts on Mr. Erving for that Instalment will not be paid in London, after the 1st. Septr. next. It is intended that you should receive the 3d. instalment from the British Government in the instances above mentioned to enable you to do which Mr. Erving is to assign the awards to you. He will also pay you the monies remaining in his hands, if there be any, on account of the claims alluded to. You will therefore be pleased to take up the bills which may be drawn upon him, according to the explanations & Statements he may furnish you, until the 1st. of September next, after which the payments are to be closed, and you will be pleased immediately thereafter to transmit to me by duplicates a minute statement (arranged according to the form of that which Mr. Erving transmitted with respect to the two first Instalments and which he will communicate) of the respective Sums you have paid and what is still payable, to which it will be necessary that you should add a separate general account of the sums which have come to your hands, and what you have paid. The balance you will hold subject to the further order of the Treasury Department. It is necessary that the aforesaid statement should be received at this Office, before the 1st. day of November next. I am &c.
James Madison.
